DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-6, 8-13, 15-25 are currently pending. Claims 16-24 have been withdrawn as being drawn to a non elected invention. This office action is in response to the amendment filed on 05/09/2022. 
Election/Restrictions
3.	Claims 1 and 8 are allowable. The restriction requirement between groups I and II , as set forth in the Office action mailed on 01/04/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/04/2021 is partially withdrawn.  Claims 16-18 , directed to a method of coating are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-24, directed to coated component remains withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Ashley Crane  on 06/06/2022.
The application has been amended as follows: 
Claim 1 is amended such that the phrase “the moiety covalently” is changed to “the least one moiety covalently”
The phrase “the moiety having the structure” is changed to “the at least one moiety having the structure”
The phrase “the carbamate functional group” is changed to “the at least one carbamate functional group” 
Claim 2 is amended such that the phrase “the moiety” is changed to “the at least one moiety”
Claim 4 is amended such that the phrase “the moiety” is changed to “the at least one moiety”
Claim 8 is amended such that the phrase “the moiety covalently” is changed to “the least one moiety covalently”
In claim 8 the phrase “the moiety having the structure” is changed to “the at least one moiety having the structure”
In claim 8 the phrase “the carbamate functional group” is changed to “the at least one carbamate functional group” 
Also in claim 8 the phrase 
“(ii) 	at least one carbamate functional group” is changed to 
“(iii)	at least one carbamate functional group”
Claim 11 is amended such that the phrase “the moiety” is changed to “the at least one moiety”
Claim 12 is amended such that the phrase “the moiety” is changed to “the at least one moiety”
Claim 15 is amended such that the phrase “the composition” is changed to “the aqueous resinous dispersion”
Claim 16 is amended such that the phrase “a substrate comprising” is changed to 
“a substrate using the aqueous resinous dispersion of claim 8 comprising”
In claim 16 the phrase “the aqueous resinous dispersion of claim 8” is changed to “the aqueous resinous dispersion”
Claim 17 is amended such that the phrase “the aqueous resinous dispersion of claim 8” is changed to “the aqueous resinous dispersion”
In claim 17 the phrase of “coating deposited” is changed to “coating formed”
Claim 18 is amended such that the phrase is amended such that the phrase “the aqueous resinous dispersion of claim 8” is changed to “the aqueous resinous dispersion”
In claim 18 the phrase of “coating deposited” is changed to “coating formed”
In claim 18 the phrase of “the Hydrolytic Stability Test Method” is changed  to “Hydrolytic Stability Test Method”. 
Claims 19-24 are cancelled. 
Allowable Subject Matter
5.	Claims 1-6, 8-13, 15-18, 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Muller (US 2006/012887), Swarup (US 6,270,905) and December (US 2002/0055576 A1).
Muller teaches polyacrylate made by polymerization of a monomer mixture which includes a monomer with at least one polymerable double bond and at least one hydroxyl group , a monomer with a double bond and at least one carboxyl group and a monomer with at least one polymerizable bond and at least one phosphonic acid group (paragraphs 0090-0094). This polyacrylate is then mixing in an aqueous phase with an aminoplast resin and then crosslinked (paragraph 0095). The poly acrylate is indicated to be made from an additional monomer without a hydroxyl group and without a carboxyl group an which has at least one polymerizable double bond (paragraph 0104). Examples of this additional monomer which can be present in the poly acrylate include carbamate group containing monomers such as acryloyloxyl or methacryloyloxyethyl, propyl or butyl carbamate (paragraph 0117).  As such when the polyacrylate includes these exemplary carbamate group containing monomers then the polymer would include an addition polymer backbone (from the double bond on the monomers) a moiety comping a phosphorous acid group, and at least one carbamate functional group. 
The examples of the polyacrylate polymer indicate that the polymer is formed by polymerization and then is made into a stable aqueous dispersion (paragraphs 0184-0185). This exemplary acrylate aqueous dispersion is then added to a melamine resin and water to form an initial mixture after which is a step which includes heating the mixture and causing a crosslinking reaction (paragraph 0207). The melamine resin is indicated to be a preferred example of an aminoplast resin (paragraph 0123). As such this composition before heating and crosslinking indicates an aqueous resinous dispersion including the polyacrylate addition polymer and a curing agent which is an aminoplast resin. 
Muller does not teach or fairly suggest the claimed polymer having the particularly claimed carbamate containing moiety having the particularly claimed structure indicated in claims 1 and 8. 
Swarup teaches a crosslinkable acrylic polymer that is the polymerization reaction product of one or more polyoxyalkylene acrylate monomer and one or more copolymerizable ethylenically unsaturated monomer (column 2 lines 40-50).  Monomers which are indicated to be used are indicated to include ethyleneically unsaturated carbamates and vinyl phosphonic acid and mixture there of (column 3 lines 35-45). This polymer is indicated to be used in a film forming composition that includes a crosslinkable material such as preferably an aminoplast resin(column 6 lines 35-50 and column 7 lines 35-40). The film forming composition is indicated to be capable of being an aqueous film forming composition (column 40-50) thereby indicating that the film forming composition when aqueous is an aqueous resinous dispersion. 
Swarup does not teach or fairly suggest the claimed polymer having the particularly claimed carbamate containing moiety having the particularly claimed structure indicated in claims 1 and 8. 
December teaches an aqueous dispersion of a principle film forming resin used for electrocoat coating compositions (paragraph 0044). This principle film forming resin is indicated to preferably be a polymer comprising a plurality of pendant carbamate functional groups (paragraph 0053) and preferably has as structure of an addition polymer of (paragraph 0069)

    PNG
    media_image1.png
    79
    240
    media_image1.png
    Greyscale

Where L’ is a divalent linking group  preferably of 1 to 8 carbon atoms (paragraph 0070) and A is repeating units from one or more ethylenically unsaturated monomers at least one of which must have a pendant carboxylic acid group, including monomer which have methacrylate groups (paragraph 0064). December is indicated to be able to be crosslinked with a crosslinking agent which is including in the coating composition, and this crosslinking agent is indicated to include blocked isocyanates and aminoplast crosslinkers (paragraph 0075) and as such these crosslinkers would be present it the aqueous dispersion of the coating composition. 
December does not teach or fairly suggest the claimed polymer having an phophorous acid moiety in combination with the particularly claimed carbamate moiety having the particularly indicated structure as is required by claims 1 and 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Claims 1-6, 8-13, 15-18, 25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763